DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biro (WO 2017/156126).

Regarding Claim 1, Biro teaches a reaction vessel assembly, comprising: a reaction vessel, comprising: a housing component; a reaction chamber defined by the housing component; and a light absorbing layer conforming to a portion of an interior-facing surface of the housing component that defines the reaction chamber, the light absorbing layer comprising a first electrically conductive pathway; a light source configured to direct light through at least a portion of the housing component at a portion of the light absorbing layer; and an electrical energy source configured to apply a voltage to the first electrically conductive pathway (light-mediated heating is applied directly to the aqueous reaction mix volume, the aqueous oil matrix, or the vessel containing the aqueous oil matrix, using a plurality of energy sources that emit electromagnetic radiation in a process sometimes referred to herein as "photonic heating". Suitable energy sources include halogen lamps, lasers, and other light emitting devices. ultraviolet or visible light having a spectral wavelength from about 100 nm to about 500 nm is directly applied to a plasmonic excitable metal, such a thin gold film, which, in turn conducts heat to the aqueous oil matrix and/or the aqueous reaction mix volume. Thus, the present systems and methods allow for efficient and uniform heating of large numbers of PCR reactions with very small aqueous volumes thereby conserving energy, biological material, and PCR reagents. an electromagnetic radiation source, e.g., light-emitting diode (LED), is provided for emitting blue light having a spectral wavelength in the range from about 350 nm to about 450 nm (or ultraviolet or violet light having a spectral wavelength from about 100 nm to about 350 nm) to a vessel containing an aqueous oil matrix, wherein the aqueous reaction mixture volume comprises a polynucleotide sample to be analyzed by PCR genotyping. In a preferred embodiment, the aqueous reaction mixture volume is positioned within two non-miscible oils, such as the exemplary aqueous oil matrix depicted in Figure 1. In such an embodiment, and LED is positioned within optical communication with vessel and emits electromagnetic radiation having a spectral wavelength of about 450 nm (i.e., blue light). In such an aspects, an LED for emitting the blue light may be positioned above the vessel or at the bottom of the vessel. While water molecules do not readily absorb blue light radiation, the aqueous reaction mix volume can be uniformly heated by the LED light source using plasmon excitable particles in the aqueous reaction mix volume. Plasmon excitable materials that readily absorb blue light can emit heat by a process known in the art as photothermal light-to-heat conversion via photon-electron-phonon coupling. Suitable plasmon excitable particles for absorbing blue light radiation are known in the art and include, but are not limited to particles comprising gold, silver, nickel, platinum, or a combination thereof. Preferably, the plasmon excitable material is gold. The use of gold in photonic PCR is described in detail in Ho Son et al. (2015), the content of which is incorporated by reference herein in its entirety. Alternatively, selected walls of the vessels may be coated in plasmon excitable material (e.g., gold particles) by electrolysis or vapor- deposition. In a preferred embodiment, a thin film or layer comprising plasmon excitable material is dispersed in the vessel at or near the bottom of the vessel. Gold for example would be a light absorbing layer. The LED would be capable of applying a voltage to the first electrically conductive pathway).

Regarding Claim 2, Biro teaches the reaction vessel assembly of claim 1, further comprising a processor configured to determine a first temperature within the reaction chamber based upon a voltage change in the first electrically conductive pathway, wherein a resistance of the first electrically conductive pathway is correlated with the first temperature within the reaction chamber based on the voltage change (In some embodiments, each electromagnetic radiation source 602 operates at a fixed and constant wattage output, wherein each electromagnetic radiation source 602 can be activated for a specific period of time, under computer programmable control, to provide the desired amount of energy needed to heat each aqueous reaction mix through a PCR temperature cycle. In other embodiments, the wattage output of the electromagnetic radiation sources 602 can be varied.).

Regarding Claim 3, Biro teaches the reaction vessel assembly of claim 2, wherein the voltage is applied through an entirety of the light absorbing layer (voltage would be capable of being applied via the LED through an entirety of the gold of the vessel in the device of Biro).

Regarding Claim 4, Biro teaches the reaction vessel assembly of claim 2, wherein the processor is further configured to: compare the first temperature to a desired temperature; and in response to a result of said comparison, cause the light source to adjust an amount of light directed at the portion of the light absorbing layer (Thus, a temperature feedback and light source control subsystem is provided wherein the voltage, current, or infrared image information generated by the Temperature Sensors is sent to a Temperature Sensors Signal Processor that provides feedback temperature information to the PID Heating Power Regulator, which, in response thereto, sends the updated power-level information to the Heating Light Source Power Supplies to adjust the energy output for the Heating Light Source.)

Regarding Claims 5 and 6, Biro teaches the reaction vessel assembly of claim 1, and wherein the light absorbing layer comprises a first layer in direct contact with the housing component and a second layer stacked atop the first layer that forms the first electrically conductive pathway, wherein the first layer is electrically insulated from the second layer, wherein the first layer is electrically non-conductive (therefore, in some embodiments, the heating positions comprise insulation to decrease heat loss.).  

Regarding Claim 7, Biro teaches the reaction vessel assembly of claim 1, further comprising a second electrically conductive pathway separate and distinct from the first electrically conductive pathway (plurality of light sources, a second one would have a separate electrically conductive pathway).  In some embodiments, the fluorescence detection subsystem comprises one or more fluorescence excitation light sources, one or more fluorescence emission light sensing devices, and a plurality of one or more optical members configured to provide an optical path for conducting fluorescence excitation light to each vessel in the PCR product detection position and for conducting fluorescence emission light from each vessel to the fluorescence light emission sensing device(s). The optical path, or optical connection, between the fluorescence excitation light source(s) and the corresponding vessel may comprise any one of a variety of optical arrangements and can include a variety of optics of conventional construction. Non- limiting examples of fluorescence emission light sensing devices suitable for use with the present systems and methods include, e.g., charge-coupled device (CCD) cameras, complimentary metal-oxide semiconductor (CMOS) cameras, photomultipliers, and sensor arrays. In addition, any suitable fluorescence excitation light source can be used in the fluorescence detection subsystem and include, but are not limited, to LEDs, laser diodes, argon ion lasers, xenon lamps, and the like. The fluorescence excitation light source can be configured to emit fluorescence light having a suitable spectral wavelength in the range from about 300 nm to about 1,200 nm depending on the particular fluorophore or fluorophores used in the PCR reaction. The examiner notes the second electrically conductive pathway is broad since the source of the second pathway is not positively recited).  

Regarding Claim 8, Biro teaches the reaction vessel assembly of claim 7, wherein the first electrically conductive pathway covers a first portion of the housing component and the second electrically conductive pathway covers a second portion of the housing component, and wherein the reaction vessel assembly further comprises a processor configured to determine a temperature of the first and second portions of the housing component based on respective measured voltage changes in electrical energy after passing through the first and second electrically conductive pathways (the examiner notes a first portion of the housing component and second portion of the housing component is broad and can be anywhere on the housing. See teachings of claim 1 and claim 7 for the first and second electrically conductive pathways. The photonic heating subsystem employs proportional-integral-derivative (PUD) controller hardware or software in combination with custom-developed heating control rule sets to determine the energy needed to drive the light sources. PID parameters and rules are tuned to provide the fastest possible heating without significant overshoot of set point desired temperatures. The system also comprises a plurality of heating positions, temperature monitoring positions, and PCR product detection positions. In addition, the system includes a reaction- by-reaction, light-driven photonic heating subsystem comprising a plurality of
electromagnetic radiation sources, wherein each vessel is in optical communication with an electromagnetic radiation source when that vessel is in a heating position, and the electromagnetic radiation source emits electromagnetic radiation to that vessel; a reaction-by-reaction temperature monitoring subsystem comprising a plurality of thermal detection devices, wherein each vessel corresponds to a thermal detection device when that vessel is in a temperature monitoring position, and wherein detection device is configured to provide a measuring signal dependent on the temperature of the aqueous oil matrix when the vessel is in the temperature monitoring position; a microcontroller temperature feedback and light source control subsystem communicatively connected to both the photonic heating subsystem and the temperature monitoring subsystem, wherein the microcontroller temperature feedback and light source control subsystem is configured to regulate energy input required for output control and duration of the electromagnetic energy emitted by the electromagnetic radiation source through a cycle of reaction temperatures; and a fluorescence detection subsystem).  

Regarding Claims 10, 11, 12, and 13, Biro teaches the reaction vessel assembly of claim 1, wherein the light absorbing layer is disposed along the surface of the housing component at a variable density, wherein the light absorbing layer is disposed at a relatively high density along a peripheral portion of the surface of the housing component, and at a relatively low density along a central portion of the surface of the housing component, wherein the light absorbing layer is disposed at a relatively low density along a peripheral portion of the surface of the housing component, and at a relatively high density along a central portion of the surface of the housing component, wherein the light absorbing layer comprises two or more discrete regions.  (variations of where and how much gold is - Preferably, the plasmon excitable material is gold. The use of gold in photonic PCR is described in detail in Ho Son et al. (2015), the content of which is incorporated by reference herein in its entirety. Alternatively, selected walls of the vessels may be coated in plasmon excitable material (e.g., gold particles) by electrolysis or vapor- deposition. In a preferred embodiment, a thin film or layer comprising plasmon excitable material is dispersed in the vessel at or near the bottom of the vessel such that the thin film or layer is within the aqueous oil matrix, but within or underneath the aqueous reaction mix (see, e.g., Figure 3). In a more preferred embodiment, a thin film or layer of gold is placed inside the vessel and at the bottom of the vessel such that the thin film or layer is in intimate contact with the aqueous oil matrix and between the aqueous reaction mixture and the bottom of the vessel. In some aspects, a Mylar disk comprising the thin layer of gold is placed in the vessel and at the bottom of the vessel. In other aspects, a gold-coated aluminum foil disk is placed in the vessel at the bottom of the vessel. The thickness of the thin film or layer of plasmon excitable material is in the range from about 10 nm to about 100 nm, e.g., 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 91, 91, 92, 93, 94, 95, 96, 97, 98, 99, or 100 nm. In other embodiments, the thickness of the thin film or layer of plasmon excitable material is in the range from about 50 nm to about 500 nm, e.g., 50 nm, 60 nm, 70 nm, 80 nm, 90 nm, 100 nm, 200 nm, 300 nm, 400 nm, or 500 nm. Thicker films or layers of metallic material, up to about 1 mm thick or more, can absorb light and convert the light energy to heat, but surface plasmonic resonance is reduced which slows heating. In other embodiments, the material coated with the then layer of gold (e-g, Mylar, glass, aluminum foil, or various other plastics) may constitute the bottom of the vessel or may be positioned on the bottom of the vessel wall. In some embodiments, the LED is positioned at the top or the bottom of the vessel and focused (e.g., by a lens or collimator) to emit blue light radiation on the gold layer for conduction of heat into the aqueous droplet.).  

Regarding Claim 14, Biro teaches a method of operating a reaction vessel assembly comprising a reaction vessel including a reaction chamber defined by a housing component, the method comprising: directing light from a light source through at least a portion of the housing component at a portion of the light absorbing layer to cause the light absorbing layer to convert the light into heat energy, wherein the light absorbing layer comprises a first electrically conductive pathway; applying, by an electrical energy source, a voltage to the first electrically conductive pathway; measuring a voltage change across the first electrically conductive pathway; and determining a first temperature within the reaction chamber based upon the voltage change across the first electrically conductive pathway (light-mediated heating is applied directly to the aqueous reaction mix volume, the aqueous oil matrix, or the vessel containing the aqueous oil matrix, using a plurality of energy sources that emit electromagnetic radiation in a process sometimes referred to herein as "photonic heating". Suitable energy sources include halogen lamps, lasers, and other light emitting devices. ultraviolet or visible light having a spectral wavelength from about 100 nm to about 500 nm is directly applied to a plasmonic excitable metal, such a thin gold film, which, in turn conducts heat to the aqueous oil matrix and/or the aqueous reaction mix volume. Thus, the present systems and methods allow for efficient and uniform heating of large numbers of PCR reactions with very small aqueous volumes thereby conserving energy, biological material, and PCR reagents. an electromagnetic radiation source, e.g., light-emitting diode (LED), is provided for emitting blue light having a spectral wavelength in the range from about 350 nm to about 450 nm (or ultraviolet or violet light having a spectral wavelength from about 100 nm to about 350 nm) to a vessel containing an aqueous oil matrix, wherein the aqueous reaction mixture volume comprises a polynucleotide sample to be analyzed by PCR genotyping. In a preferred embodiment, the aqueous reaction mixture volume is positioned within two non-miscible oils, such as the exemplary aqueous oil matrix depicted in Figure 1. In such an embodiment, and LED is positioned within optical communication with vessel and emits electromagnetic radiation having a spectral wavelength of about 450 nm (i.e., blue light). In such an aspects, an LED for emitting the blue light may be positioned above the vessel or at the bottom of the vessel. While water molecules do not readily absorb blue light radiation, the aqueous reaction mix volume can be uniformly heated by the LED light source using plasmon excitable particles in the aqueous reaction mix volume. Plasmon excitable materials that readily absorb blue light can emit heat by a process known in the art as photothermal light-to-heat conversion via photon-electron-phonon coupling. Suitable plasmon excitable particles for absorbing blue light radiation are known in the art and include, but are not limited to particles comprising gold, silver, nickel, platinum, or a combination thereof. Preferably, the plasmon excitable material is gold. The use of gold in photonic PCR is described in detail in Ho Son et al. (2015), the content of which is incorporated by reference herein in its entirety. Alternatively, selected walls of the vessels may be coated in plasmon excitable material (e.g., gold particles) by electrolysis or vapor- deposition. In a preferred embodiment, a thin film or layer comprising plasmon excitable material is dispersed in the vessel at or near the bottom of the vessel. Gold for example would be a light absorbing layer. The LED would be capable of applying a voltage to the first electrically conductive pathway).

Regarding Claim 15, Biro teaches the method of claim 14, wherein the voltage is applied through an entirety of the light absorbing layer (voltage would be capable of being applied via the LED through an entirety of the gold of the vessel in the device of Biro). 

Regarding Claim 16, Biro teaches the method of claim 14, further comprising: comparing the first temperature to a desired temperature; and in response to a result of said comparison, causing the light source to adjust an amount of light directed at the portion of the light absorbing layer (wherein the microcontroller temperature feedback and light source control subsystem is configured to regulate energy input required for output control and duration of the electromagnetic energy emitted by the electromagnetic radiation source through a cycle of reaction temperatures).

Regarding Claims 17, 18, and 19, Biro teaches the method of claim 14, wherein the light absorbing layer is disposed along the surface of the housing component at a variable density, the light absorbing layer is disposed at a relatively high density along a peripheral portion of the surface of the housing component, and at a relatively low density along a central portion of the surface of the housing component, the light absorbing layer is disposed at a relatively low density along a peripheral portion of the surface of the housing component, and at a relatively high density along a central portion of the surface of the housing component (variations of where and how much gold is - Preferably, the plasmon excitable material is gold. The use of gold in photonic PCR is described in detail in Ho Son et al. (2015), the content of which is incorporated by reference herein in its entirety. Alternatively, selected walls of the vessels may be coated in plasmon excitable material (e.g., gold particles) by electrolysis or vapor- deposition. In a preferred embodiment, a thin film or layer comprising plasmon excitable material is dispersed in the vessel at or near the bottom of the vessel such that the thin film or layer is within the aqueous oil matrix, but within or underneath the aqueous reaction mix (see, e.g., Figure 3). In a more preferred embodiment, a thin film or layer of gold is placed inside the vessel and at the bottom of the vessel such that the thin film or layer is in intimate contact with the aqueous oil matrix and between the aqueous reaction mixture and the bottom of the vessel. In some aspects, a Mylar disk comprising the thin layer of gold is placed in the vessel and at the bottom of the vessel. In other aspects, a gold-coated aluminum foil disk is placed in the vessel at the bottom of the vessel. The thickness of the thin film or layer of plasmon excitable material is in the range from about 10 nm to about 100 nm, e.g., 10, 1 1, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 91, 91, 92, 93, 94, 95, 96, 97, 98, 99, or 100 nm. In other embodiments, the thickness of the thin film or layer of plasmon excitable material is in the range from about 50 nm to about 500 nm, e.g., 50 nm, 60 nm, 70 nm, 80 nm, 90 nm, 100 nm, 200 nm, 300 nm, 400 nm, or 500 nm. Thicker films or layers of metallic material, up to about 1 mm thick or more, can absorb light and convert the light energy to heat, but surface plasmonic resonance is reduced which slows heating. In other embodiments, the material coated with the then layer of gold (e-g, Mylar, glass, aluminum foil, or various other plastics) may constitute the bottom of the vessel or may be positioned on the bottom of the vessel wall. In some embodiments, the LED is positioned at the top or the bottom of the vessel and focused (e.g., by a lens or collimator) to emit blue light radiation on the gold layer for conduction of heat into the aqueous droplet.).  

Regarding Claim 20, Biro teaches a reaction vessel assembly, comprising: a reaction vessel, comprising: a reaction chamber; and an energy absorbing layer disposed along the reaction chamber, the energy absorbing layer comprising a first electrically conductive pathway; an energy source configured to direct energy at a portion of the energy absorbing layer; an electrical energy source configured to apply a voltage to the first electrically conductive pathway; and a processor configured to: determine a first temperature within the reaction chamber based upon a voltage change across the first electrically conductive pathway; determine that the first temperature is equal to or greater than a desired temperature; and in response to said determination, cause the energy source to stop directing energy at the portion of the energy absorbing layer (light-mediated heating is applied directly to the aqueous reaction mix volume, the aqueous oil matrix, or the vessel containing the aqueous oil matrix, using a plurality of energy sources that emit electromagnetic radiation in a process sometimes referred to herein as "photonic heating". Suitable energy sources include halogen lamps, lasers, and other light emitting devices. ultraviolet or visible light having a spectral wavelength from about 100 nm to about 500 nm is directly applied to a plasmonic excitable metal, such a thin gold film, which, in turn conducts heat to the aqueous oil matrix and/or the aqueous reaction mix volume. Thus, the present systems and methods allow for efficient and uniform heating of large numbers of PCR reactions with very small aqueous volumes thereby conserving energy, biological material, and PCR reagents. an electromagnetic radiation source, e.g., light-emitting diode (LED), is provided for emitting blue light having a spectral wavelength in the range from about 350 nm to about 450 nm (or ultraviolet or violet light having a spectral wavelength from about 100 nm to about 350 nm) to a vessel containing an aqueous oil matrix, wherein the aqueous reaction mixture volume comprises a polynucleotide sample to be analyzed by PCR genotyping. In a preferred embodiment, the aqueous reaction mixture volume is positioned within two non-miscible oils, such as the exemplary aqueous oil matrix depicted in Figure 1. In such an embodiment, and LED is positioned within optical communication with vessel and emits electromagnetic radiation having a spectral wavelength of about 450 nm (i.e., blue light). In such an aspects, an LED for emitting the blue light may be positioned above the vessel or at the bottom of the vessel. While water molecules do not readily absorb blue light radiation, the aqueous reaction mix volume can be uniformly heated by the LED light source using plasmon excitable particles in the aqueous reaction mix volume. Plasmon excitable materials that readily absorb blue light can emit heat by a process known in the art as photothermal light-to-heat conversion via photon-electron-phonon coupling. Suitable plasmon excitable particles for absorbing blue light radiation are known in the art and include, but are not limited to particles comprising gold, silver, nickel, platinum, or a combination thereof. Preferably, the plasmon excitable material is gold. The use of gold in photonic PCR is described in detail in Ho Son et al. (2015), the content of which is incorporated by reference herein in its entirety. Alternatively, selected walls of the vessels may be coated in plasmon excitable material (e.g., gold particles) by electrolysis or vapor- deposition. In a preferred embodiment, a thin film or layer comprising plasmon excitable material is dispersed in the vessel at or near the bottom of the vessel. Gold for example would be a light absorbing layer. The LED would be capable of applying a voltage to the first electrically conductive pathway).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biro (WO 2017/156126), in view of Codner (US Pub 2004/0201848).
Regarding Claim 9, Biro teaches the reaction vessel assembly of claim 1.
Biro is silent to the first electrically conductive pathway has a serpentine geometry in which adjacent segments of the first electrically conductive pathway are separated by a gap less than half as wide as a width of each of the adjacent segments of the first electrically conductive pathway.
Codner teaches in the related art of surface plasmon resonant device. [0041] A flow cell block 50 may have a serpentine channel 52 cut in a surface facing face 42a to attach to face 42a to define a serpentine fluid path adjacent to the gold film 44 and crossing the strips of probe molecules 48. Cell inlet port 56 and cell outlet port 54 are holes in the flow cell block 50 communicating with the serpentine channel 52 at the ends of the serpentine channel 52 and pass through the flow cell block 50 to its upper face removed from the prism 40. See Fig. 6. See also [0053] for regularly spaced regions 142 in Fig. 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the geometry of the deposited gold in the device of Biro, to be aligned as a serpentine channel with adjacent segments separated by a gap less than half as wide as a width of each of the adjacent segments of the first electrically conductive pathway, as taught by Codner, to allow for use of extremely small samples for surface plasmon resonance, as taught by Codner in [0061].
	
In an alternative rejection, regarding the serpentine geometry, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IV B. Regarding the size of the adjacent spacing, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP IVA. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the first electrical pathway, as taught by Biro, to be a serpentine geometry in which adjacent segments of the first electrically conductive pathway are separated by a gap less than half as wide as a width of each of the adjacent segments of the first electrically conductive pathway, to minimize the amount of gold used in the chamber.

Response to Arguments
Applicant’s arguments, see page 7, filed 6/2/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 9 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 6/2/22, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections has been withdrawn. 

First, Applicant argues on pages 7-8 Ranisch fails to disclose or teach a light absorbing layer that comprises a first electrically conductive pathway nor does Ranisch disclose that the first electrically conductive pathway receives a voltage from an electrical energy source. Specifically, the quartz window of Ranisch cited by the Office is not a first electrically conductive pathway asAppl. No. 16/719,289 Attorney Docket No.: 104587-1169494-000510US Amdt. dated June 2, 2022Response to Office Action of February 16, 2022presently claimed light absorbing layer. Moreover, the quartz layer of Ranisch does not receive a voltage from an electrical energy source.
In response, the examiner agrees with Applicant’s argument regarding the quartz layer of Ranisch. A new rejection is applied in light of the amendment to the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796